DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Timothy P. Cremen during a communication on February 9, 2022. 

The claims have been amended as follows: 

Claim 1.	(Currently Amended) A computer implemented method of distributing credit-screened market data to a plurality of data recipients and ensuring the data is accessible to the plurality of data recipients at substantially the same time to alleviate connection speed differentials between the plurality of data recipients, the method being 
obtaining, by the computer system, first market data;
obtaining, by the computer system, credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient;
generating, by the computer system, first credit-screened market data for the first data recipient based on the first credit data and the first market data;
generating, by the computer system, second credit-screened market data for the second data recipient based on the second credit data and the first market data;
generating, by the computer system, an encryption key;
encrypting, by the computer system, at least a portion of the first and a portion of the second credit-screened market data using the encryption key, whereby the encrypted first and second credit-screened market data cannot be accessed by the first and second data recipients upon initial receipt thereof by the first and second data recipients;
transmitting, by the computer system, the encrypted first credit-screened market data to the first data recipient over an electronic communication network at a first time;

determining, by the computer system, that the encrypted first credit-screened market data has been received by the first data recipient via an indication from a first downstream listener that it has detected the transmitted first credit-screened market data and that the encrypted second credit-screened market data has been received by the second data recipient via an indication from a second downstream listener that it has detected the transmitted second credit-screened market data; and
transmitting, by the computer system, at a third time after the first time and the second time and in response to the determination that the encrypted first and second credit screened market data has been received by the first and second data recipients, the encryption key simultaneously to the first data recipient and the second data recipient, whereby the encrypted first and second credit-screened market data are decrypted at the third time by the first and second data recipients using the encryption key so that the encrypted first and second credit-screened market data are thereafter accessible to the first and second data recipients at substantially the same time.

Claim 2.	(Previously Presented) The method of claim 1, wherein the encryption key is transmitted to the first data recipient and the second data recipient utilizing a Multicast transport protocol.

Previously Presented) The method of claim 2, wherein a respective copy of the encryption key is transmitted to the first data recipient and the second data recipient.

Claim 4.	(Previously Presented) The method of claim 1, wherein the first market data includes price and quantity data for a given financial instrument.

Claim 5.	(Previously Presented) The method of claim 1, wherein the encrypted portion of the first credit-screened market data cannot be deciphered by the first data recipient before the encryption key is transmitted by the computer system.

Claim 6.	(Previously Presented) The method of claim 1, the method further comprising:
obtaining, by the computer system, second market data different from the first market data;
generating, by the computer system, third credit-screened market data for the first data recipient based on the second market data and the first credit data;
encrypting, by the computer system, at least a portion of third credit-screened market data using a second encryption key different than the encryption key; and
transmitting, by the computer system, the third credit-screened market data to the first data recipient.


Claim 8.	(Previously Presented) The method of claim 1, wherein the encrypted first credit-screened market data is transmitted based on a predetermined time to be transmitted.

Claim 9.	(Previously Presented) The method of claim 1, the method further comprising:
decrypting the encrypted portion of the first credit-screened market data utilizing the transmitted encryption key; and
displaying at least the decrypted portion of the first credit-screened market data on a display device.

Claim 10.	(Currently Amended) A system of distributing credit-screened market data to a plurality of data recipients and ensuring the data is accessible to the plurality of data recipients at substantially the same time to alleviate connection speed differentials between the plurality of data recipients, the system comprising:
a computer system having one or more physical processors programmed with computer program instructions to:
obtain first market data;

generate first credit-screened market data for the first data recipient based on the first credit data and the first market data;
generate second credit-screened market data for the second data recipient based on the second credit data and the first market data;
generate an encryption key;
encrypt at least a portion of the first and a portion of the second credit-screened market data using the encryption key, whereby the encrypted first and second credit-screened market data cannot be accessed by the first and second data recipients upon initial receipt thereof by the first and second data recipients;
transmit the encrypted first credit-screened market data to the first data recipient over an electronic communication network at a first time;
transmit the encrypted second credit-screened market data to the second data recipient over the electronic communication network at a second time different than the first time; 
determine that the encrypted first credit-screened market data has been received by the first data recipient via an indication from a first downstream listener that it has detected the transmitted first credit-screened market data and that the encrypted second credit-screened market data has been received by the second data recipient via an indication from a second downstream listener that it has detected the transmitted second credit-screened market data; and


Claim 11.	(Previously Presented) The system of claim 10, wherein the encryption key is transmitted to the first data recipient and the second data recipient utilizing a Multicast transport protocol.

Claim 12.	(Previously Presented) The system of claim 11, wherein a respective copy of the encryption key is transmitted to the first data recipient and the second data recipient.

Claim 13.	(Previously Presented) The system of claim 10, wherein the first market data includes price and quantity data for a given financial instrument.

Previously Presented) The system of claim 10, wherein the encrypted portion of the first credit-screened market data cannot be deciphered by the first data recipient before the encryption key is transmitted by the computer system.

Claim 15.	(Previously Presented) The system of claim 10, wherein the computer system is further programmed to:
obtain second market data different from the first market data;
generate third credit-screened market data for the first data recipient based on the second market data and the first credit data;
encrypt at least a portion of the third credit-screened market data using a second encryption key different than the encryption key; and
transmit the third credit-screened market data to the first data recipient.

Claim 16.	(Canceled).

Claim 17.	(Previously Presented) The system of claim 10, wherein the encrypted first credit-screened market data is transmitted based on a predetermined time to be transmitted.

Claim 18.	(Previously Presented) The system of claim 10, wherein the computer system is further programmed to:

display at least the decrypted portion of the first credit-screened market data on a display device.

Claim 19.	(Currently Amended) A non-transitory computer readable storage device storing computer instructions for distributing credit screened market data to a plurality of data recipients and ensuring the data is accessible to the plurality of data recipients at substantially the same time to alleviate connection speed differentials between the plurality of data recipients, the instructions, when executed by one or more physical processors of a computer system, cause the computer system to:
obtain first market data;
obtain credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient; 
generate first credit-screened market data for the first data recipient based on the first credit data and the first market data;
generate second credit-screened market data for the second data recipient based on the second credit data and the first market data;
generate an encryption key;
encrypt at least a portion of the first and a portion of the second credit screened market data using the encryption key, whereby the encrypted first and second credit-
transmit the encrypted first credit-screened market data to the first data recipient over an electronic communication network at a first time; and
transmit the encrypted second credit-screened market data to the second data recipient over the electronic communication network at a second time different than the first time; 
determine that the encrypted first credit-screened market data has been received by the first data recipient via an indication from a first downstream listener that it has detected the transmitted first credit-screened market data and that the encrypted second credit-screened market data has been received by the second data recipient via an indication from a second downstream listener that it has detected the transmitted second credit-screened market data; and
transmit, at a third time after the first time and the second time and in response to the determination that the encrypted first and second credit screened market data has been received by the first and second data recipients, the encryption key associated with the first credit screened market data simultaneously to the first data recipient and the second data recipient, whereby the encrypted first and second credit-screened market data are decrypted at the third time by the first and second data recipients using the encryption key so that the encrypted first and second credit-screened market data are thereafter accessible to the first and second data recipients at substantially the same time.
Previously Presented) The non-transitory computer readable storage device of claim 19, wherein the encryption key is transmitted to the first data recipient and the second data recipient utilizing a Multicast transport protocol.

Claim 21.	(Previously Presented) The non-transitory computer readable storage device of claim 19, wherein the encryption key is transmitted to the plurality of data recipients utilizing a Multicast transport protocol and wherein the first credit-screened market data takes a first amount of time to generate and the second credit-screened market data takes a second amount of time to generate, the second amount of time being different than the first amount of time.

Claim 22.	(Previously Presented) The method of claim 1, wherein the determining that the encrypted first credit-screened market data has been received by the first data recipient and that the encrypted second credit-screened market data has been received by the second data recipient further comprises:
receiving, by the computer system, from the first data recipient, a first indication that the first data recipient received the first credit-screened market data; and
receiving, by the computer system, from the second data recipient, a second indication that the second data recipient received the second credit-screened market data.

Previously Presented) The method of claim 1, wherein the determining that the encrypted first credit-screened market data has been received by the first data recipient and that the encrypted second credit-screened market data has been received by the second data recipient further comprises:
receiving, by the computer system, from the first data recipient, a first indication that the first data recipient received the first credit-screened market data;
determining, by the computer system, that a predetermined time period has elapsed without receiving a second indication from the second data recipient that the second data recipient received the second credit-screened market data;
re-transmitting, by the computer system, the second credit-screened market data to the second data recipient responsive to the determination that the predetermined time period has elapsed without receiving the second indication;
delaying, by the computer system, transmission of the encryption key to the first data recipient and the second data recipient until the second indication is received; and
receiving, by the computer system, the second indication from the second data recipient.

Claim 24.	(Previously Presented) The method of claim 1, wherein the determining that the encrypted first credit-screened market data has been received by the first data recipient and that the encrypted second credit-screened market data has been received by the second data recipient further comprises:

receiving, by the computer system, a second determination that the second credit-screened market data has been transmitted to the second data recipient.

Claim 25.	(Previously Presented) A computer implemented method of distributing credit-screened market data, the method being implemented in a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising:
obtaining, by the computer system, first market data;
obtaining, by the computer system, credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient;
generating, by the computer system, first credit-screened market data for the first data recipient based on the first credit data and the first market data;
generating, by the computer system, second credit-screened market data for the second data recipient based on the second credit data and the first market data;
generating, by the computer system, an encryption key;
encrypting, by the computer system, at least a portion of the first credit-screened market data using the encryption key, whereby the encrypted first credit-screened 
encrypting, by the computer system, at least a portion of the second credit-screened market data using the encryption key, whereby the encrypted second credit-screened market data cannot be accessed by the second data recipients upon initial receipt thereof by the second data recipients;
 transmitting, by the computer system, the encrypted first credit-screened market data to the first data recipient over an electronic communication network at a first time;
transmitting, by the computer system, the encrypted second credit-screened market data to the second data recipient over the electronic communication network at a second time; 
determining, by the computer system, that the encrypted first credit-screened market data has been transmitted to the first data recipient at a third time via an indication from a first downstream listener that it has detected the transmitted first credit-screened market data;
determining, by the computer system, that the encrypted second credit-screened market data has been transmitted to the second data recipient at a fourth time via an indication from a second downstream listener that it has detected the transmitted second credit-screened market data; and
transmitting, by the computer system, in response to the determination that the encrypted first and second credit-screened market data has been transmitted to the first and second data recipients, the encryption key simultaneously to the first data recipient 
wherein at least one of the pairs of first and second times, or third and fourth times, are different.

Claim 26.	(Previously Presented) The method of claim 25, wherein: 
determining, by the computer system, that the encrypted first credit-screened market data has been transmitted to the first data recipient comprises determining that the encrypted first credit-screened market data has been sent from the computer system to the first data recipient;
determining, by the computer system, that the encrypted second credit-screened market data has been transmitted to the second data recipient comprises determining that the encrypted second credit-screened market data has been sent from the computer system to the second data recipient.

Claim 27.	(Previously Presented) The method of claim 25, wherein: 
determining, by the computer system, that the encrypted first credit-screened market data has been transmitted to the first data recipient comprises determining that the encrypted first credit-screened market data has been received by the first data recipient;


Claim 28.	(Previously Presented) The method of claim 1, further comprising mapping, by the computer system, the encryption key to the first credit-screened market data and second credit-screened market data.

Claim 29.	(Previously Presented) The method of claim 28, wherein said mapping comprises prepending or appending, by the computer systems, a clear text string that is not encrypted to the encryption key, the first credit-screened market data, and the second credit-screened market data.

Claim 30.	(Previously Presented) The method of claim 28, wherein said mapping comprises storing, as a record in a table, by the computer system, an identifier of the encryption key, a corresponding identifier of the first credit-screened market data, and a corresponding identifier of the second credit-screened market data.

Claim 31.	(Previously Presented) The system of claim 10, wherein the computer system is further programmed to map the encryption key to the first credit-screened market data and second credit-screened market data.
Previously Presented) The system of claim 31, wherein said mapping comprises prepending or appending a clear text string that is not encrypted to the encryption key, the first credit-screened market data, and the second credit-screened market data.

Claim 33.	(Previously Presented) The system of claim 31, wherein said mapping comprises storing, as a record in a table, an identifier of the encryption key, a corresponding identifier of the first credit-screened market data, and a corresponding identifier of the second credit-screened market data.

Claim 34.	(Previously Presented) The computer readable storage device of claim 19, wherein the instructions, when executed, cause the computer system to map the encryption key to the first credit-screened market data and second credit-screened market data.

Claim 35.	(Previously Presented) The computer readable storage device of claim 34, wherein said mapping comprises prepending or appending a clear text string that is not encrypted to the encryption key, the first credit-screened market data, and the second credit-screened market data.

Claim 36.	(Previously Presented) The computer readable storage device of claim 34, wherein said mapping comprises storing, as a record in a table, an identifier of the 

Claim 37.	(Previously Presented) The method of claim 25, further comprising mapping, by the computer system, the encryption key to the first credit-screened market data and second credit-screened market data.

Claim 38.	(Previously Presented) The method of claim 37, wherein said mapping comprises prepending or appending, by the computer systems, a clear text string that is not encrypted to the encryption key, the first credit-screened market data, and the second credit-screened market data.

Claim 39.	(Previously Presented) The method of claim 37, wherein said mapping comprises storing, as a record in a table, by the computer system, an identifier of the encryption key, a corresponding identifier of the first credit-screened market data, and a corresponding identifier of the second credit-screened market data.

Claim 40.	(Previously Presented) A computer implemented method of distributing credit-screened market data, the method being implemented in a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the computer system to perform the method, the method comprising:

obtaining, by the computer system, credit data of each of a plurality of data recipients, including at least first credit data of a first data recipient and second credit data of a second data recipient;
generating, by the computer system, first credit-screened market data for the first data recipient based on the first credit data and the first market data;
generating, by the computer system, second credit-screened market data for the second data recipient based on the second credit data and the first market data;
generating, by the computer system, an encryption key;
encrypting, by the computer system, at least a portion of the first and a portion of the second credit-screened market data using the encryption key, 
transmitting, by the computer system, the encrypted first credit-screened market data to the first data recipient over an electronic communication network at a first time;
receiving, by the first data recipient, the encrypted first credit-screened market data, wherein the first credit-screened market data cannot be accessed by the first data recipient upon receipt and until the first data recipient receives the encryption key;
transmitting, by the computer system, the encrypted second credit-screened market data to the second data recipient over the electronic communication network at a second time different than the first time; 
receiving, by the second data recipient, the encrypted second credit-screened market data, wherein the second credit-screened market data cannot be accessed by 
determining, by the computer system, that the encrypted first credit-screened market data has been received by the first data recipient via an indication from a first downstream listener that it has detected the transmitted first credit-screened market data and that the encrypted second credit-screened market data has been received by the second data recipient via an indication from a second downstream listener that it has detected the transmitted second credit-screened market data;
transmitting, by the computer system, at a third time after the first time and the second time and in response to the determination that the encrypted first and second credit screened market data has been received by the first and second data recipients, the encryption key simultaneously to the first data recipient and the second data recipient;
receiving, by the first and second data recipients, the encryption key;
decrypting, by the first and second data recipients, the encrypted first and second credit-screened market data using the encryption key at the third time; and
accessing, by the first and second data recipients, the decrypted first and second credit-screened market data.

Claim 41.	(Previously Presented) The method of claim 1, further comprising displaying the decrypted first credit screened market data at the first data recipient and the decrypted second credit screened market data at the second data recipient.
Previously Presented) The system of claim 10, wherein the computer system is further programmed to display the decrypted first credit screened market data at the first data recipient and the decrypted second credit screened market data at the second data recipient.

Claim 43.	(Previously Presented) The non-transitory computer readable storage device storing computer instructions for distributing credit screened market data of claim 10, wherein the instructions, when executed by one or more physical processors of a computer system, further cause the computer system to display the decrypted first credit screened market data at the first data recipient and the decrypted second credit screened market data at the second data recipient.

Claim 44.	(Previously Presented) The computer implemented method of claim 25, further comprising displaying the decrypted first credit screened market data at the first data recipient and the decrypted second credit screened market data at the second data recipient.

Claim 45.	(Previously Presented) The computer implemented method of claim 40, further comprising displaying the decrypted first credit screened market data at the first data recipient and the decrypted second credit screened market data at the second data recipient.

Reasons for Allowance

Claims 1-6, 8-15 and 17-45 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-15 and 17-45 are allowable over the prior art based on the Patent Trial and Appeal Board (PTAB) decision of 04/17/2020.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685